           Case 1:21-cv-00912-VEC Document 40 Filed 09/15/21 Page 1USDC
                                                                   of 2 SDNY
                                                                                                DOCUMENT
                                                                                                ELECTRONICALLY FILED
                  Michael Faillace & Associates, P.C.                                           DOC #:
                                                                                                DATE FILED: 
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                              September 15 2021

Via ECF

Hon. Valerie E. Caproni
United States District Judge
                                             MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re:      Alejandro Flores v. Lexington Fresh Farm Inc., et al
                                   Docket No.: 21-cv-00912 (VEC)

Your Honor:

         My office represents Plaintiff in the above-captioned matter. I write, with the consent of
Defendants, to respectfully request the Court for a brief extension of the deadline to submit the
settlement agreement (“agreement”) for Court approval, from the current deadline of September
17, 2021 to September 20, 2021. This is the second request of its kind. The Court approved the
first request.

       Counsel for the parties have finalized the language of the agreement, subject to our clients’
approval. Today, I was informed that Plaintiff had to attend to a family emergency in Connecticut
and will not be back in New York until Monday, September 20, 2021. On such date, he is coming
to our office to review and sign the agreement. Accordingly, Plaintiff respectfully requests the
Court for a brief extension to submit the agreement.

        Plaintiff thanks the Court for its time and consideration of this matter.

                                                              Respectfully submitted,

                                                              /s
                                                              William K. Oates, Esq.
                                                              Michael Faillace & Associates, P.C.
                                                              Attorneys for Plaintiff

cc:     Adam Sackowitz, Esq. (via ECF)
        Attorney for Defendants




                          Certified as a minority-owned business in the State of New York
            Case 1:21-cv-00912-VEC Document 40 Filed 09/15/21 Page 2 of 2

Application GRANTED.

SO ORDERED.



                   %BUF 4
                   %BUF4FQUFNCFS 
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
